Citation Nr: 9929071	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1965 to 
October 1968.  An appeal has been taken from an October 1996 
decision by the Department of Veterans Affairs (VA) Regional 
Office, Louisville, Kentucky, which denied entitlement to 
waiver of recovery of an overpayment of improved disability 
pension benefits.  The case was initially before the Board of 
Veterans' Appeals (Board) in September 1998 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.

As indicated in the September 1998 Board remand, the 
overpayment was initially reported to be in the amount of 
$13,003 and the veteran had indicated that he did not believe 
he owed that sum.  In March 1997 his award was adjusted to 
pay him somewhat increased rates effective in January 1996 
with the result that the overpayment was reduced to $9,275.  
In September 1998 the veteran was sent an audit of his 
account and in December 1998 he was provided an explanation 
of the manner in which the overpayment was created, including 
the calculation of his family countable income during the 
period of the overpayment.  He was informed that if he did 
not agree with the calculations of his family income and 
medical expenses deducted, he should so notify the VA.  The 
veteran submitted a response in March 1999 wherein he did not 
question the amount of his countable family income or the 
amount of the indebtedness as reduced.  Accordingly, the 
Board concludes that the veteran is no longer disputing the 
amount of the indebtedness and that matter is not considered 
to be in an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In March 1995 the veteran was found to be permanently and 
totally disabled for pension purposes effective from May 
1993.  

3.  In March 1995 the veteran indicated that he had no income 
from any source but his wife had wages of $7,982 from May 
1993 to May 1994 and anticipated wages of $2,189 from June 
1994 to May 1995.  

4.  In May 1995 the veteran was awarded improved disability 
pension beginning in June 1993.  He was paid $274 per month 
effective at that time.  Effective in July 1994 his award was 
increased to $781 per month 

5.  In May 1996 the veteran reported he had no income in 1995 
and anticipated none in 1996.  He reported that his spouse 
had had wages of $10,699 in 1995.  In March 1996 she had 
received a raise of 40 cents per hour.  The regional office 
calculated her 1996 wages as $11,371.  His child received 
wages of $1,938 in 1995.

6.  In July 1996 the veteran's award of improved disability 
pension was reduced effective in January 1995 to $107 per 
month.  Effective in January 1996 he was awarded $69 per 
month.  These actions resulted in declaration of an 
overpayment of $13,003.

7.  As of December 1996 the veteran's award was $99 per 
month.  In June 1997 the benefits were terminated.

8.  In March 1997 the veteran's award was again adjusted to 
pay him increased amounts effective in January 1996.  This 
action reduced the overpayment to $9,275.  

9.  The fault on the part of the veteran in creation of the 
overpayment by failing to promptly report changes in family 
income to the VA was slight.  

10.  The veteran is currently living at a poverty level and 
recovery of the overpayment would create severe hardship.  It 
would seriously impair the veteran's ability to meet his 
necessary family living expenses.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

As noted previously, the veteran had been in receipt of 
improved disability pension based on anticipated wages of his 
spouse.  When it was later determined that his spouse had 
received wages considerably in excess of those reported and 
his child had also received wages it was necessary to 
retroactively adjust his award with the resulting overpayment 
in his account.

The Regional Office Committee on Waivers and Compromises in 
October 1996 held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  That matter being resolved in 
favor of the veteran, there was no appeal on the issue and it 
is not before the Board for consideration.  His request for a 
waiver of recovery of the indebtedness is not barred on the 
basis of any of those factors.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  

The Committee on Waivers and Compromises further held, 
however, that there had been fault on the veteran's part in 
creation of the overpayment in failing to promptly report all 
of his family income to the VA.  It was also held that 
although there was financial hardship on the part of the 
veteran, there would be unjust enrichment if the veteran were 
permitted to retain the proceeds of the overpayment.  It was 
also held that other equitable factors were not present and 
it was determined that recovery of the overpayment would not 
be against the principle of equity and good conscience.  
Thus, the veteran's request for a waiver of recovery of the 
overpayment was denied.

In determining whether recovery of an overpayment from a 
veteran would be against the principle of equity and good 
conscience, the facts and circumstances in the particular 
case must be weighed carefully.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment, whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized and 
whether the debtor relinquished a valuable right or changed 
position by reason of having relied upon the erroneous 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

There was some fault on the part of the veteran in creation 
of the overpayment by failing to promptly report changes in 
the family income to the VA as they occurred.  However, the 
veteran has indicated that his wife's wages varied based on 
the number of hours per week she was permitted to work.  
Thus, it would not be clear that her income for the random 12 
month period upon which the award was based would be 
excessive until late in the period.  He did report the full 
amount of her wages for 1995 on the next eligibility 
verification report submitted in May 1996.  Earlier reporting 
would have required that the veteran recall the amount used 
to calculate the earlier award, and understand the VA 
accounting system-a difficult matter even for trained 
personnel.  Under the circumstances, the Board believes that 
there was a minimal degree of fault on the part of the 
veteran in creation of the overpayment.

On the most recent financial status report submitted by the 
veteran, dated in January 1999, the monthly family net income 
consisted of Social Security benefits of $423 for himself and 
$743 in wages for his spouse or $1,193.  He reported monthly 
expenses totaling some $897; however, the Board notes that 
some of the expenses appear to be rather low estimates, such 
as $38 dollars per month for all utilities and heat.  
Furthermore, no housing, clothing, or medical expenses were 
reported.  The veteran also indicated that in addition to 
himself and his spouse he had another dependent, age 20.  He 
did not list any appreciable assets and had extensive 
installment contract and other debt, some of which was past 
due.  It is apparent that the family is living at a poverty 
level.  Under the circumstances, it appears that recovery of 
the overpayment would result in a financial hardship for the 
veteran and his family.  In view of the veteran's current 
financial situation, it does not appear that waiver of 
recovery of the overpayment would result in any unjust 
enrichment for him.  

After carefully considering the entire record the Board 
concludes that recovery of the overpayment of improved 
disability pension would be against the principle of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, it follows that favorable action in connection 
with his appeal is in order.  In arriving at its decision in 
this regard the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

